      Case 20-03016 Document 79-12 Filed in TXSB on 09/30/20 Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


 IN RE:                                             §
                                                    §         CASE NO. 18-33836-H1-11
 NEIGHBORS LEGACY HOLDINGS, INC.,                   §         CHAPTER 11
                                                    §         JOINTLY ADMINISTERED
       Debtor.                                      §

 MARK SHAPIRO, TRUSTEE OF THE §
 UNSECURED CREDITOR TRUST OF §
 NEIGHBORS LEGACY HOLDINGS, INC. §
 AND ITS DEBTOR AFFILIATES,      §
                                 §
     Plaintiff                   §
                                 §
 VS.                             §                            ADV. P. NO. 20-03016
                                 §
 TOM VO ET AL.                   §
                                 §
      Defendants.                §



             DECLARATION IN SUPPORT OF MOTION FOR SUMMARY


       The undersigned, having been made aware that this declaration is issued under penalty of
perjury, states as follows:

       1. My name is Stuart H. Clements, I am over 21 years of age, have never been convicted
          of a felony or misdemeanor involving moral turpitude, and I am competent to make
          this declaration. The facts stated herein are within my personal knowledge and are true
          and correct as indicated herein.

       2. Chamberlain, Hrdlicka, White, Williams & Aughtry, P.C. has been retained by certain
          defendants, referred to as the Chamberlain Group, in the above styled adversary
          proceeding.

       3. The facts contained in the Motion for Summary Judgment filed on behalf of the
          Chamberlain Group reference the Exhibits identified within the Motion and attached
          thereto.

       4. The documentation identified as Exhibits were obtained by Chamberlain Hrdlicka from
          its clients comprising the Chamberlain Group. In turn, such documents were received

                                          Page 1 of 2
      Case 20-03016 Document 79-12 Filed in TXSB on 09/30/20 Page 2 of 2




           by the Chamberlain Group members directly from management of the Neighbors
           Debtor Entities and in the ordinary course of business, and constitute records of a
           regularly conducted activity as defined in Rule 803(6) of the Federal Rules of Evidence.
           Chamberlain Group members may testify to receiving such documents in the ordinary
           course of business for purposes of authentication and admissibility, if such testimony
           becomes necessary. Based on our review of the documents and investigation, I
           conclude that those documents are what they purport to be.

       5. Additional documentation referenced in the Motion, including but not limited to
          account statements and general ledgers of the Neighbors Debtor Entities was obtained
          directly from the Data Room populated by Plaintiff and made available to all
          defendants as directed by the Court.

         Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the foregoing
is true and correct.


                                                   Executed on this 30th day of September, 2020.




                                                            Stuart H. Clements




                                           Page 2 of 2
